DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 5/6/2021: claims 1, 3, 4, 7, 9, 14, 17, and 18 were previously presented, claims 2, 5, 6, 8, 10, and 15 are originals, claims 11 and 12 are canceled, claims 13, 19, and 20 are amended, and claims 21 and 22 are new.
Claim Objections
The previous objection to claim 13 is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
The previous rejection of claims 11 and 12 under this heading are withdrawn due to the amendment.
Double Patenting
The previous Double Patenting rejection is withdrawn due to the amendment.
Allowable Subject Matter
Claims 1-10 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the claimed method or apparatus with the required control of the relative saturation of the solvent in the enclosure to at least 60%.  The closest prior art is as previously cited on the PTO-892 and CN 106945286.  These references teach the general process/apparatus but are silent to the required control of the relative saturation of the solvent in the enclosure to at least 60%
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743